Title: James Madison’s Report on Claims under Article 7 of the Jay Treaty, 16 April 1802
From: Madison, James
To: Jefferson, Thomas

The Secretary of State, to whom has been referred by the President of the United States a Resolution of the Senate passed on the 12th. day of this month, requesting the President to cause to be laid before the Senate the Amount of claims preferred under the seventh Article of the Treaty of Amity, Commerce & Navigation with Great Britain, and of the sums awarded by the Commissioners and paid by the British Government, and a statement of the principles adopted by the said Commissioners in their proceedings under the said Article; thereupon respectfully submits the following Report to the President. That agreeably to an estimate made on the 9th. of May 1798 by Samuel Cabot Esqr. at that time an Agent of the United States under the 7th. Article of the said Treaty, the claims preferred under that Article amounted to the sum of One Million two hundred and fifty thousand pounds sterling. The Document herewith submitted to the President, containing a general statement of monies received on Awards of the Commissioners will shew the sums awarded by them, and paid by the British Government under the Article in question of the said Treaty.
            It does not appear from any researches which the Secretary has been able to make, that the precise principles on which the Commissioners have proceeded, can be otherwise deduced than from the awards made in the several cases which have been decided. Any statement of them in detail is presumed not to be within the intention of the Resolution.
            All which is respectfully submitted
            James MadisonDepartment of State 16th April 1802
          